Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered September 19, 1979, convicting him of criminal sale of a controlled substance in the first degree, criminal possession of a controlled substance in the first degree and criminal use of drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law and as a matter of discretion in the interest of justice, and a new trial is ordered; the facts have been considered and are determined to be established (see, People v Hewlett, 133 AD2d 417). Bracken, J. P., Weinstein, Rubin and Sullivan, JJ., concur.